DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. Acute Respiratory Distress Syndrome (ARDS)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite methods of treatment for ARDS and ARDS symptoms “comprising administering (a) pioglitazone, or a pharmaceutically acceptable salt thereof, and (b) mesenchymal stromal cells.” The current scope would encompass any number of administration routes including topical, systemic, enteric, intramuscular, as well as others. However, the specification  only discloses routes such as intravenous, intra-arterial, intranasal and intracranial. Therefore the claims lack adequate written description of the administration step.
Applicant generally claims a method employing any route of administration, in order to produce the treatment of ARDS or ARDS related symptoms, however the specification does not provide adequate written description for the entire scope of these limitations and thus the claims.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568,43 USPQ2d at 1406. 
Every species in a genus need not be described in order that a genus meets the written description requirement. See Utter, 845 F.2d at 998- 99,6 USPQ2d at 1714 ("A specification may, within the meaning of §112, first paragraph, contain a written description of a broadly claimed invention without describing all species that claim encompasses.") In claims to a species from a genus, however, a generic statement without more, is not an adequate written description of the genus because it does not distinguish the claimed species of the genus from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally thought to exist, in the absence of knowledge as to what that material consists of, is not a description of that entire material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US20090220464) in view of Finch (WO2010015818).
Regarding claims 1 and 11, Aggarwal teaches administering mesenchymal stem cells in order to treat Acute Respiratory Distress Syndrome (ARDS) in a subject (para. 0031, Claim 28-29). As the treatment results in improvement of forced expiratory volume (Example 3), it is interpreted that the method treats the symptoms of ARDS. 
However, Aggarwal does not teach the administration of pioglitazone with MSCs for the purpose of treating ARDS and symptoms of ARDS.
Finch teaches administering a glitazone such as pioglitazone to treat ARDS (Abstract; p. 8 paragraphs 2-6,  Claim 5).
	It would be obvious to one of ordinary skill in the art to combine the method of treating ARDS and ARDS symptoms via administering mesenchymal stem cells as taught by Aggarwal with the method of treating ARDS via the administration of pioglitazone as taught by Finch with a reasonable expectation of success. An artisan would be motivated to combine the methods to administer both MSCs and pioglitazone as they are both known methods for the treatment of the same disease. See MPEP 2144.06, In re Kerkhoven.
	Regarding claims 2, 8, 9, 18 and 19, concerning the limitations of times of administration of pioglitazone and MSCs, Aggarwal nor Finch teach the time between administration of MSCs and pioglitazone. However, this would be a case of routine optimization for the treatment of ARDS as they are both known equivalent treatments of ARDS and ARDS symptoms and therefore the administration of either one preceding the other would be obvious to one of ordinary skill in the art.
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g., time intervals of administration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Regarding claims 3 and 14, Aggarwal does not teach the dosage of pioglitazone. Finch teaches that anywhere from 1 microgram to 50 mg is an appropriate unit dose of pioglitazone (p. 10). Although Finch does not explicitly say mg/kg, Figure 1 points to a mouse dosage which is 1 microgram and 3 microgram per kg of a mouse. Therefore one would extrapolate that 1 microgram to 50mg doses are per kg weight. It would be obvious to one of ordinary skill in the art to utilize these values as they are known appropriate dosages to treat ARDS. 
	Regarding claim 5 and 15, Aggarwal teaches MSCs can be administered intravenously (para.  00015). 
	Regarding claims 6 and 16, Aggarwal teaches MSCs can be administered intraarterially (para. 00015).
	Regarding claims 7 and 17, Aggarwal does not teach that pioglitazone is administered intranasally. Finch teaches that the pioglitazone can be administered via inhalation of the nose (i.e. intranasally) (p. 8).  It would be obvious to one of ordinary skill to administer pioglitazone to a patient intranasally with a reasonable expectation of success as it is a known method of administration for the purpose of treating ARDS and symptoms of ARDS.
	Regarding claims 10 and 20, Aggarwal teaches that the MSCs can be administered in amounts of 1×105 cells/kg to about 1×107 cells/kg (para. 0036).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (supra) in view of Finch (supra) as applied to claims 1-3, 5-11 and 13-20 above, and in further view of Jackson et al. (2016. STEM CELLS 34:2210–2223).
	As discussed in the 103 rejection above, Aggarwal and Finch make obvious a method of treating ARDS and related symptoms via administering mesenchymal stem cells and pioglitazone via intraarterial or intravenous injection. 
	Regarding claim 4, these references do not teach intranasal administration of MSCs. 
	Jackson et al. teaches the treatment of ARDS via intranasal administration or intravenous injection of MSCSs (Abstract; p. 2211, last paragraph).
	It would be obvious to one of ordinary skill in the art to modify the method of treating ARDS and ARDS symptoms via administering mesenchymal stem cells as taught by Aggarwal and Finch by administering MSCs intranasally as taught by Jackson et al. with a reasonable expectation of success. An artisan would be motivated to administer MSCs intranasally as it is a known equivalent method of administration to Aggarwal’s intravenous injections of MSCs for the same purpose of treating ARDS and ARDS symptoms. 
	Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (supra) in view of Finch (supra) as applied to claims 1-3, 5-11 and 13-20  above, and in further view of Jakeways et al. (Eur Respir J 2003; 21: 658–663)
As discussed in the 103 rejection above, Aggarwal and Finch make obvious a method of treating ARDS and related symptoms via administering mesenchymal stem cells and pioglitazone via intraarterial or intravenous injection, wherein the symptom treated is an improvement of forced vital capacity (FVC).
	Regarding claim 12, these references do not teach that the symptom treated is cough or shortness of breath (dyspnea).
	Jakeways et al. teaches that there is a relation between FVC and cough, dyspnea and wheeze wherein symptoms increase with declining levels of FVC (Abstract). Therefore it is interpreted that improvement of FVC improves the symptoms of cough, dyspnea and wheeze.
	It would be obvious to one of ordinary skill in the art that the method of treating ARDS as taught by Aggarwal and Finch would result in the improvement of symptoms such as cough, dyspnea and wheeze as taught by Jakeways et al. with a reasonable expectation of success. As Aggarwal and Finch’s method improves FEVC, as taught by Jakeaway, cough, dyspnea and wheeze would also be improved (Abstract).
	Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632